DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Foreign App. No. CN201811056217.9 filed September 11, 2018. 

Status of Claims
This Office Action is responsive to the amendment filed on March 25, 2022. Claims 1-20, filed March 25, 2022, are presently pending in this application.
Claims 1, 4-7, 15, and 19-20 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (CN201810876992.3; U.S. Pub. No. 2018/0093052 translation relied upon herein). Claims 1-7 and 15-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Pub. No. 2005/0154491) in view of Li et al. (CN201810876992.3; U.S. Pub. No. 2018/0093052 translation relied upon herein). Claims 8-14 were previously rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Pub. No. 2005/0154491) in view of Li et al. (CN201810876992.3; U.S. Pub. No. 2018/0093052 translation relied upon herein) in view of Trock et al. (U.S. Pub. No. 2015/0025499).
Applicant’s arguments were persuasive and obviate the previous prior art rejections, thereby placing the application in condition for allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Li et al. (CN201810876992.3; U.S. Pub. No. 2018/0093052 translation relied upon herein; hereinafter “Li”) discloses a medication dispenser comprising: a casing (21, 7; Fig. 4) including a mouthpiece (23; Fig. 3, 5); a dispenser unit (3; Fig. 4) disposed in said casing and including at least one dispenser assembly (31, 32, 33, 34, 35; Fig. 4; ¶¶ 0031-0034, 0037-0038), said at least one dispenser assembly including a notched wheel (32; Fig. 4), said notched wheel having an end surface (322; Fig. 4), and a plurality of notches (321; Fig. 4) that are formed in an outer surrounding surface thereof for retaining a plurality of doses of medication (313; Fig. 4; ¶¶ 0031-0034, 0037-0038), said notched wheel being rotatable relative to said casing so as to register said notches with said mouthpiece (¶¶ 0031-0034, 0037-0038; Fig. 4); and a circuitry unit (4; Fig. 3, 5) disposed in said casing (Fig. 3, 5), and including a circuit board (41; Fig. 3, 5), an annular magnetic member (417; Fig. 4-8) that is co-rotatably mounted to said end surface of said notched wheel (¶¶ 0036-0038, Fig. 4, 7, 8), and a Hall sensor (418; Fig. 4-8) that is disposed adjacent to said magnetic member (¶¶ 0036-0038, 0061, 0076; Fig. 6-8), wherein, said Hall sensor is in a first detecting state when it detects one of said magnetic members, and is in a second detecting state when it does not detects one of said magnetic members (¶¶ 0037- 0038).
As indicated by Applicant in the response filed March 25, 2022, Li fails to disclose the medication dispenser wherein said magnetic member having a plurality of first and second magnetic poles that are alternately arranged and wherein, said Hall sensor is in a first detecting state when it detects one of said first magnetic poles, and is in a second detecting state when it detects one of said second magnetic poles, as recited in independent claims 1, 8, and 15. 
Prior art of record Anderson et al. (U.S. Pub. No. 2005/0154491) and Trock et al. (U.S. Pub. No. 2015/0025499) alone or in combination fail to remedy the deficiencies of Li.
Therefore, independent claims 1, 8, and 15, and claims 2-7, 9-14, and 16-20 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785